
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.15



SECOND AMENDMENT AND WAIVER


    THIS SECOND AMENDMENT AND WAIVER (this "Amendment") to the Credit Agreement
identified below, is made and entered into as of this 14th day of November, 2001
by DURATEK, INC. (f/k/a GTS Duratek, Inc.), a corporation organized under the
laws of Delaware (the "Company" or the "Borrower") and each Subsidiary of the
Borrower who has become a borrower pursuant to the terms of the Credit Agreement
referred to below (the "Subsidiary Borrowers," and with the Borrower
collectively referred to as the "Borrowers"), the Lenders party to such Credit
Agreement, and FIRST UNION NATIONAL BANK, as Administrative Agent for the
Lenders.

Statement of Purpose

    The Lenders have extended certain credit facilities to the Borrowers
pursuant to the Second Amended and Restated Credit Agreement dated as of June 8,
2000 (as amended by the First Amendment and Waiver dated as of April 16, 2001,
and as further amended, restated or otherwise modified, the "Credit Agreement"),
by and among the Borrowers, the Lenders party thereto, the Administrative Agent,
CREDIT LYONNAIS NEW YORK BRANCH, as Documentation Agent, and FLEET NATIONAL
BANK, as Syndication Agent.

    The Borrowers have requested that the Lenders waive certain Events of
Default and make certain amendments to the Credit Agreement.

    Subject to the terms and conditions of this Amendment, the Administrative
Agent and the Lenders are willing to agree to the requested waivers and
amendments.

    NOW THEREFORE, to induce the Lenders and the Administrative Agent to agree
to the requested waivers and amendments and to induce the Lenders to continue to
make extensions of credit to the Borrowers and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
parties hereto agree as follows:

    SECTION 1.  Definitions.  All capitalized undefined terms used in this
Amendment shall have the meanings assigned thereto in the Credit Agreement.

    SECTION 2.  Waiver.  Subject to the terms and conditions hereof, including,
without limitation, the conditions to effectiveness set forth in Section 7
hereof, the Administrative Agent and the Lenders agree to waive the Defaults and
Events of Default arising under Section 12.1(c), Section 12.1(d), and
Section 12.1(e) of the Credit Agreement and under Section 5 of the First
Amendment resulting directly from the breach of the following Sections of the
Credit Agreement, or First Amendment, as applicable, in each case solely with
respect to the dates set forth below:

(a)the breach, if any, of Section 10.3 of the Credit Agreement, "Interest
Coverage Ratio" (i) arising prior to September 30, 2001 and caused solely by the
calculation of Interest Expense for purposes of calculating the Interest
Coverage Ratio pursuant to such Section 10.3 to exclude non-cash interest,
rather than to include non-cash interest and (ii) by permitting the ratio of
(A) EBITDA for the period of January 1, 2001 through and including the fiscal
quarter ending September 30, 2001 to (B) Interest Expense for the period of
January 1, 2001 through and including the fiscal quarter ending September 30,
2001 to be less than 3.00 to 1.00;

(b)the breach of Section 11.8(b) of the Credit Agreement, "Aging and Secondary
Waste", by permitting the quantity of Aged Waste to exceed 1,000,000 lbs. as of
the fiscal quarter ended September 30, 2001;

(c)the breach of Section 5(a) of the First Amendment, by failing to deliver a
final Consultant's Report (as defined in the First Amendment) in form and
substance satisfactory to the Administrative Agent and Required Lenders on or
prior to June 16, 2001; and

--------------------------------------------------------------------------------

(d)the breach of (i) Section 5(e) of the First Amendment by failing to comply
with the provisions of Section 9.16 of the Credit Agreement and Section 4.03 of
the Security Agreement, in each case with respect to the Additional Intellectual
Property (as defined in the First Amendment, but excluding U.S. Patent
No. 5,851,246, which shall no longer constitute "Additional Intellectual
property") on or prior to May 16, 2001 and (ii) the provisions of
Section 9.16 of the Credit Agreement and Section 4.03 of the Security Agreement,
in each case with respect to the additional trademarks identified on
Schedule II hereto (the "Additional Trademarks") on or prior to the date
specified for compliance therein; provided that the waiver set forth in this
Section 2(d) shall expire and be of no further force and effect on January 15,
2002 unless the Borrowers shall have complied with the provisions of
Section 9.16 of the Credit Agreement and Section 4.03 of the Security Agreement,
in each case with respect to the Additional Intellectual Property and the
Additional Trademarks on or prior to such date.

Upon satisfaction of the conditions precedent set forth in Section 7 hereof,
(1) the waivers set forth in Section 2(a)(i) shall be deemed to have been
effective as of the date of the corresponding Default or Event of Default
relating thereto, and (2) the waivers set forth in Section 2(a)(ii) and
Section 2(b) through Section 2(d)  shall be effective as of September 30, 2001.

    SECTION 3.  Amendments.  Subject to the terms and conditions hereof,
including, without limitation, the conditions to effectiveness set forth in
Section 7 hereof, the Administrative Agent and the Lenders agree to amend the
Credit Agreement as follows:

(a)Section 1.1, "Definitions", is hereby amended:

(i)by inserting in alphabetical order the following newly defined terms:

"'Employee Stock Purchase Plan' means the Employee Stock Purchase Plan adopted
by the shareholders of Duratek, Inc. on June 8, 2001."

"'Second Amendment' means the Second Amendment and Waiver to the Credit
Agreement dated as of November  , 2001, by and among the Borrowers, the Lenders
and the Administrative Agent."

"'Second Amendment Effective Date' shall have the meaning assigned thereto in
Section 7 of the Second Amendment."

(ii)by amending and restating, in their entirety, the following definitions:

"'Compliance Verification Date' means the later to occur of (a) the date on
which the Borrowers deliver quarterly financial statements (and the related
Officer's Compliance Certificate) to the Administrative Agent and Lenders, which
such quarterly financial statements (and related Officer's Compliance
Certificate) demonstrate compliance with each of the financial covenants set
forth in Article X as of any fiscal quarter end following the last day of the
Adjustment Period and (b) the date on which the Administrative Agent and Lenders
receive a copy of the Final Consultant's Report (as defined in the Second
Amendment); provided, in each case, that no Default or Event of Default has
occurred and is continuing as of such date."

2

--------------------------------------------------------------------------------

(b)Section 11.7(d) "Limitations on Dividends and Distributions" of the Credit
Agreement is hereby deleted in its entirety and the following new
Section 11.7(d) is substituted in lieu thereof:

"(d) GTS shall be permitted:

  (i) to make stock repurchases pursuant to the Employee Stock Purchase Plan in
accordance with the terms thereof (to the extent the provisions of this
clause (i) are inconsistent with the provisions of Section 5(d)(iii) of the
First Amendment, this clause (i) shall control); and
 
(ii)
to make other stock repurchases; provided that with respect to this clause (ii)
only, (A) such repurchase is pursuant to a repurchase plan duly adopted by the
board of directors of GTS, (B) no Default or Event of Default has occurred and
is continuing or would result from such stock repurchase, (C) the Borrowers
shall have demonstrated compliance with each of the financial covenants set
forth in Article X after giving Pro Forma effect to the proposed transaction,
(D) the aggregate amount of all share repurchases during the term of this
Agreement shall not exceed $8,000,000 in the aggregate and (E) after giving Pro
Forma effect to the proposed transaction, the Leverage Ratio shall be less than
or equal to 2.0 to 1.0."

Upon satisfaction of the conditions precedent set forth in Section 7 hereof, the
amendments set forth in this Section 3 shall be deemed effective as of the
Second Amendment Effective Date.

    SECTION 4.  Additional Limitations to Extensions of Credit.  

(a)In addition to any limitations or conditions in the Credit Agreement
otherwise applicable to the extending, making, continuing, or converting any
Extensions of Credit under the Revolving Credit Facility, the Swingline Facility
and the L/C Facility, from the date of the Second Amendment until the earlier to
occur of (i) the Compliance Verification Date and (ii) the date on which the
Required Lenders notify the Borrower in writing that a higher Temporary Limit
(as defined below) has been established by the Required Lenders, the aggregate
amount of all Extensions of Credit under the Revolving Credit Facility, the
Swingline Facility and the L/C Facility (including any Reimbursement
Obligations) outstanding at any one time shall not exceed the lesser of (X) the
Borrowing Limit or (Y) the maximum amount (the "Temporary Limit") corresponding
to the applicable period, in each case, as set forth below:.


Period


--------------------------------------------------------------------------------

  Temporary Limit

--------------------------------------------------------------------------------

Date of the Second Amendment through December 31, 2001   $ 30,000,000 Thereafter
  $ 27,500,000

(b)Immediately upon the date of the Second Amendment and at any time the
aggregate amount of all Extensions of Credit under the Revolving Credit Facility
exceed the Temporary Limit, the Borrowers shall, in accordance with
Section 2.4(b) and Section 2.6(c) of the Credit Agreement, make all necessary
prepayments of Extensions of Credit under the Revolving Credit Facility such
that the aggregate amount of all Extensions of Credit under the Revolving Credit
Facility do not exceed the Temporary Limit set forth in Section 4(a) above.

    SECTION 5.  Other Agreements.  

(a)No later than December 15, 2001, the Borrowers shall retain the services of a
management consultant (the "Borrowers' Consultant") satisfactory to the
Administrative Agent. The Borrowers' Consultant shall be retained to evaluate
the Borrowers' cost management program, Waste processing procedures and such
other aspects of the Borrowers' business as reasonably requested in writing on
or prior to December 31, 2001 by the Management Consultant (as defined in the

3

--------------------------------------------------------------------------------

First Amendment) previously retained on behalf of the Administrative Agent and
Lenders pursuant to the First Amendment. No later than January 31, 2002, the
Borrower's Consultant shall deliver to the board of directors of Duratek, Inc.
(the "Board"), the Borrowers, the Administrative Agent, the Lenders and the
Management Consultant a report (the "Cost Management Recommendations Report") in
form and substance reasonably acceptable to the Administrative Agent and
Required Lenders; provided that in any event such Cost Management
Recommendations Report shall meet the minimum requirements set forth on
Schedule I hereto.

(b)Upon delivery of the Cost Management Recommendations Report, the Borrowers
hereby covenant and agree to implement the Cost Management Recommendations
Report in accordance (as reasonably determined by the Administrative Agent) with
the time line (including the definitive completion date thereof) set forth
therein; except to the extent that the Borrowers deliver to the Board, the
Administrative Agent, the Lenders, the Borrowers' Consultant and the Management
Consultant, on or before February 15, 2002, a statement (the "Objection
Statement") prepared by the management of Duratek, Inc. ("Management")
explaining in reasonable detail any reasons why the Borrowers are unwilling or
unable to comply with any part of the recommendations or why such compliance is
not feasible. On or before March 1, 2002, the Borrowers' Consultant and the
Management Consultant shall deliver to the Board, the Administrative Agent, the
Lenders and to each other, separate written responses (the "Consultant
Responses") to the Objections Statement.

(c)On or prior to March 15, 2001, the Board (i) shall review the Cost Management
Recommendations Report, the Objections Statement and the Consultant Responses,
(ii) shall determine whether to implement all or any portion of the Cost
Management Recommendations Report after giving due and appropriate consideration
to the Cost Management Recommendations Report, the Objections Statement and the
Consultant Responses, and (iii) shall cause Management to deliver written notice
to the Administrative Agent, the Lenders, the Borrowers' Consultant and the
Management Consultant of the determination of the Board made pursuant to the
foregoing clause (ii).

(d)The Borrowers shall deliver written notice (a "Completion Notice") to the
Administrative Agent, the Lenders and the Management Consultant upon completion
of the implementation of the Cost Management Recommendations Report, with
respect to the recommendations approved by the Board pursuant to clause (c)
above. Upon delivery of such Completion Notice, the Borrowers shall provide such
reasonable assistance and cooperation as required by the Administrative Agent
and the Management Consultant in order to permit the Management Consultant to
verify the completion of the implementation of the Cost Management Report. In
the event the Management Consultant verifies such completion, it shall promptly
prepare and deliver a report (the "Final Consultant's Report") to the
Administrative Agent and the Lenders acknowledging such completion and
evaluating the results of the Borrowers' implementation of the Cost Management
Recommendations Report. In the event that the Management Consultant is unable to
verify such completion, it shall promptly notify the Administrative Agent and
Lenders of that conclusion.

(e)The Borrowers hereby covenant and agree that the Maine Yankee Waste (as
defined in the Firs Amendment) shall be fully processed and disposed of by the
Borrowers (and the Borrowers shall have satisfied all obligations to store,
process, or dispose of the Maine Yankee Waste) on or prior to December 31, 2002.

(f)The Borrowers hereby covenant and agree that no later than December 15, 2001,
the Borrowers shall deliver to each of the Administrative Agent, Lenders and the
Management Consultant (i) a report, in form and substance satisfactory to the
Administrative Agent, analyzing the cash and profitability impact (on an actual
basis and on a GAAP basis) of processing the amount of Aged Waste on site as of
September 30, 2001; and (ii) a report, and substance satisfactory to the
Administrative Agent detailing, on a monthly basis historical Waste processing
activities (including,

4

--------------------------------------------------------------------------------

without limitation, a reconciliation of the amount of Waste at the Borrowers'
facilities at the beginning of each month to the amount of Waste at the
Borrowers' facilities at the end of each month) for the period of January 1,
2001 to October 31, 2001.

(g)The Borrowers hereby covenant and agree that no later than January 31, 2002,
the Borrowers shall deliver to each of the Administrative Agent, Lenders and the
Management Consultant a report, in form and substance satisfactory to the
Administrative Agent (i) detailing a good faith estimate of the costs associated
with processing and disposing of the Maine Yankee Waste on or prior to
December 31, 2002 and (ii) describing the Borrowers' plans for obtaining
compensation for alleged contract breaches relating to the Maine Yankee Waste.

(h)As soon as practicable, but in no event later than thirty (30) days following
the end of each calendar month (commencing with November, 2001), the Borrowers
hereby covenant and agree to deliver to the Administrative Agent and the Lenders
(i) a report, in form and substance satisfactory to the Administrative Agent
detailing, on a monthly basis, Waste processing activities (including, without
limitation, a reconciliation of the amount of Waste at the Borrowers' facilities
at the beginning of each month to the amount of Waste at the Borrowers'
facilities at the end of each month) and (ii) a report, in form and substance
satisfactory to the Administrative Agent, detailing the progress made by the
Borrowers in processing and disposing of the Maine Yankee Waste (including,
without limitation, (A) a discussion and analysis of any variations in actual
costs associated with processing and disposing of the Maine Yankee Waste on or
prior to December 31, 2002 from the projected costs identified in the report
delivered by the Borrowers pursuant to Section 5(g) above and (B) evidence that
the Borrowers have obtained all necessary Governmental Approvals and other
consents to permit the continued storage, processing and disposal of the Maine
Yankee Waste on or prior to the applicable date on which such Governmental
Approvals and other consents must be obtained.)

(i)The Borrowers hereby covenant and agree to deliver to the Administrative
Agent and Lenders a management prepared discussion and analysis, in form and
substance satisfactory to the Administrative Agent, of its monthly financial
statements on each date that financial statements are required to be delivered
pursuant to Section 8.1(d) of the Credit Agreement.

(j)As soon as practicable, but in no event later than Friday of each calendar
week (commencing with the November 30, 2001), the Borrowers hereby covenant and
agree to deliver to the Administrative Agent and the Lenders (i) a statement, in
form and substance satisfactory to the Administrative Agent, of projected weekly
cash flows for the thirteen (13) consecutive calendar week period immediately
following such date of delivery and (ii) a comparison of (A) the actual cash
flows for the calendar week ending seven days prior to such date to (B) the cash
flow projections statement previously delivered (if applicable) for such
calendar week pursuant to this Section 5(j). For purposes of this
Section 5(j) to the extent the scheduled date of delivery of any such statement
or comparison is not a Business Day, such statement or comparison shall be
deemed timely delivered if delivered on the next Business Day immediately
following the originally scheduled date of delivery.

(k)The Borrowers shall provide such reasonable assistance and cooperation as
required by the Administrative Agent and the Management Consultant in order to
permit the Management Consultant to monitor and evaluate (on a monthly basis)
(i) the Borrowers' compliance with Section 5(a) through Section 5(j) and
(ii) the implementation of the Cost Management Recommendations Report
(including, without limitation, the preparation by the Management Consultant of
a monthly status report regarding the foregoing clause (i) and clause (ii)). The
Borrowers shall promptly pay on demand all reasonable fees and expenses of such
Management Consultant.

5

--------------------------------------------------------------------------------

The parties hereto agree that any breach and/or failure of any agreement,
requirement or condition contained in this Section 5(a) through
Section 5(k) shall be an immediate Default and Event of Default under the Credit
Agreement. Moreover, the parties hereto agree that time is of the essence with
respect to the agreements, requirements, and conditions of this Section 5.

    SECTION 6.  Consent.  Notwithstanding anything in the Credit Agreement to
the contrary (including, without limitation, Section 11.12 of the Credit
Agreement), the Administrative Agent and Required Lenders hereby consent to the
BNFL Settlement (as defined in the Officer's Certificate referred to in
Section 7(c) below).

    SECTION 7.  Conditions to Effectiveness.  Upon receipt by the Administrative
Agent of each of the following, in each case in form and substance satisfactory
to the Administrative Agent, this Amendment shall be deemed to have an effective
date (the "Second Amendment Effective Date") as of September 30, 2001:

(a)copies of this Amendment, duly executed and delivered by (i) the Borrowers
and (ii) the Administrative Agent on behalf of and at the request of Lenders
constituting Required Lenders under the Credit Agreement;

(b)payment by the Borrowers to the Lenders and the Administrative Agent, as
applicable, of (i) the amendment fee and other fees described in those certain
fee letters by and among the Company (on behalf of itself and the other
Borrowers) and the Administrative Agent, and (ii) all outstanding fees and
expenses (including, without limitation, all legal fees and expenses of counsel
and third party consultants) of the Administrative Agent;

(c)an Officer's Certificate, in form and substance satisfactory to the
Administrative Agent, with respect to the proposed settlement of the BNFL
Disputes (as defined in such Officer's Certificate); and

(d)such other documents or requirements as the Administrative Agent deems
necessary or appropriate.

    SECTION 8.  Limited Waiver and Amendment.  

(a)Except as expressly provided in this Amendment, the Credit Agreement and each
other Loan Document shall continue to be, and shall remain, in full force and
effect. This Amendment shall not be deemed or otherwise construed (i) to be a
waiver of, or consent to or a modification or amendment of, any other term or
condition of the Credit Agreement or any other Loan Document; (ii) to prejudice
any other right or remedies that the Administrative Agent or the Lenders, or any
of them, may now have or may have in the future under or in connection with the
Credit Agreement or the Loan Documents, as such documents may be amended,
restated or otherwise modified from time to time; (iii) to be a commitment or
any other undertaking or expression of any willingness to engage in any further
discussion with the Borrower or any other person, firm or corporation with
respect to any waiver, amendment, modification or any other change to the Credit
Agreement or the Loan Documents or any rights or remedies arising in favor of
the Lenders or the Administrative Agent, or any of them, under or with respect
to any such documents or (iv) to be a waiver of, or consent to or a modification
or amendment of, any other term or condition of any other agreement by and among
the Borrower, on the one hand, and the Administrative Agent or any other Lender,
on the other hand.

(b)Without limiting any of the foregoing, the Borrowers hereby expressly
acknowledge that nothing in Section 5(a) through and including Section 5(d) is,
or shall be deemed to be, a commitment or any other undertaking or expression of
any willingness to engage in any further discussion with the Borrower or any
other person, firm or corporation with respect to any waiver, amendment,
modification or any other change to the Credit Agreement or the Loan Documents
or any rights

6

--------------------------------------------------------------------------------

or remedies arising in favor of the Lenders or the Administrative Agent, or any
of them, under or with respect to any such documents.

(c)Without limiting any of the foregoing, the parties hereto agree and
acknowledge (i) that neither any course of dealing among the parties, nor the
waiver set forth in Section 2(a) above amends, modifies or otherwise changes the
definition of "Interest Expense" set forth in the Credit Agreement and (ii) the
defined term "Interest Expense" as set forth in the Credit Agreement does not
exclude non-cash interest.

    SECTION 9.  Representations and Warranties.  

(a)By its execution hereof, the Company hereby certifies on behalf of itself and
the other Borrowers that each of the representations and warranties set forth in
the Credit Agreement and the other Loan Documents is true and correct as of the
date hereof (other than representations and warranties which speak as of a
specific date pursuant to the Credit Agreement, which representations and
warranties shall have been true and correct as of such specific dates) as if
fully set forth herein and that as of the date hereof, and that after giving
effect to Section 2 herein, no Default or Event of Default has occurred and is
continuing.

(b)By its execution hereof, the Company hereby certifies on behalf of itself and
the other Borrowers that the quantity of Aged Waste (excluding the Maine Yankee
Waste) as of September 30, 2001 was (i) 1,577,228 lbs. plus, without
duplication, (ii) the amount of Aged Waste designated for terminal processing
and for which the manifest has terminated.

    SECTION 10.  Governing Law.  This Amendment shall be governed by and
construed in accordance with the laws of the State of New York.

    SECTION 11.  Counterparts.  This Amendment may be executed in separate
counterparts, each of which when executed and delivered is an original but all
of which taken together constitute one and the same instrument.

[Signature Pages Follow]

7

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.15



SECOND AMENDMENT AND WAIVER
